Citation Nr: 1720458	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  09-45 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for a neck disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a back disability, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a psychiatric disability other than PTSD, to include as secondary to a service-connected disability.

4.  Entitlement to a disability rating greater than 20 percent for metallic fragments in the left upper chest wall, with residual pain, previously claimed as shell fragment wound of the left chest with pleural injury.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs
ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to October 1953.  The Veteran has been awarded the Korean Service Medal with 3 Bronze Stars; Combat Infantry Badge; United Nations Service Medal; and National Defense Service Medal.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated July 2008, May 2009, November 2009 and August 2010 of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Juan, the Commonwealth of Puerto Rico and Huntington, West Virginia, which denied the benefits sought on appeal.  The jurisdiction of the case lies with the RO in San Juan, the Commonwealth of Puerto Rico.

In September 2013, the Board reopened the claim for service connection for a psychiatric disorder and denied service connection for PTSD.  The issues of entitlement to service connection for a neck disability; entitlement to service connection for a back disability; entitlement to service connection for a psychiatric disability other than PTSD; and entitlement to a disability rating greater than 20 percent for metallic fragments in the left upper chest wall, with residual pain; and entitlement to a TDIU were remanded.  The RO granted TDIU in an October 2016 rating action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a Remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. In order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary. Therefore, the Board is again requesting VA medical opinions. 

The Veteran's residuals of a gunshot wound to the chest are currently assigned a 20 percent disability rating under Diagnostic Code 6843.  

Effective October 6, 2006, VA added provisions that clarify the use of pulmonary function test (PFT) results in evaluating respiratory conditions.  See 71 Fed. Reg. 52,459-01 (Sept. 6, 2006) (codified at 38 C.F.R. § 4.96 (d)).  Under 38 C.F.R. § 4.96 (d), if a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the DLCO (SB) test would not be useful or valid in a particular case. 

A review of the regulatory changes which affect the current claim reveals that all regulatory changes pertinent to this claim are non-substantive in nature, and merely interpret already existing law.

As noted above, in September 2013, the Board remanded this appeal in order to afford the Veteran a new VA examination to determine the severity of his service-connected metallic fragments in the left upper chest wall.  A December 2014 VA examination report reflects PFT results, including the FEV-1 score and the FEV-1/FVC ratio, but not the DLCO (SB) test measurement.  No explanation is provided in the August 2008 VA examiner's report as to "why the [DLCO (SB)] test would not be useful or valid" as required by 38 C.F.R. § 4.96 (d).  In the absence of the DLCO (SB) test results or an explanation as to why such test would not be useful or valid, the Board is not able to rate the Veteran without resorting to speculation.  Therefore, the Board finds that, unfortunately, another remand is necessary to obtain an addendum VA medical opinion explaining why the DLCO (SB) test would not be useful or valid, or to otherwise provide the Veteran with another VA examination.  

Also, in the prior remand the Board requested that the RO obtain a second medical opinion that addressed whether it is at least as likely as not that the Veteran's disabilities of the cervical and lumbar segments of the spine were caused or permanently aggravated by his service-connected left shoulder disability.  The VA examiner did not provide complete rationale for his opinion regarding the etiology of the Veteran's claimed disorder when discussing the issue of service connection on a direct basis.  Nor did the examiner provide an opinion regarding whether the service connected left shoulder disability aggravated the spinal conditions.  

Finally, the Board finds that another opinion is needed regarding the etiology of the Veteran's diagnosed psychiatric disabilities.  A VA examiner in May 2012 found that the Veteran's psychiatric disorders were unrelated to military service. He based his rationale on the fact that he did not find proof in the service treatment records (STRs) that any psychiatric disability was related to military service.  In this regard, VA will grant service connection for disorders that, in many cases, are either asymptomatic or cause no functional impairment.  Therefore, the lack of any symptoms or functional impairment, by themselves, is not a sufficient explanation for the VA examiner's finding that the Veteran did not have this condition during service.  Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that that a medical opinion is inadequate when it is unsupported by clinical evidence).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum VA medical opinion from the same examiner who provided the December 2014 VA examination requesting clarification as to the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) test result from the August 2008 pulmonary function testing, and if no DLCO (SB) test was performed, to please explain why such test would not be useful or valid. 

If the same examiner is not available, or if DLCO (SB) testing would have been useful or valid but was not performed at the time of the December 2014 VA examination, please provide the Veteran with a new VA examination to determine the severity of his lung disability, to include pulmonary function testing. The e-folder must be provided to the examiner for review in conjunction with the examination. All studies and tests deemed necessary by the examiner should be performed, and the FEVB-1 score, FEV-1/FVC ratio, and the DLCO (SB) test result should be reported. If the DLCO (SB) test is not performed, please note in the report why such test would not be useful or valid. All opinions expressed should be supported by complete rationale

2.  The RO must provide the Veteran's e-file to an appropriate examiner (someone other than the VA examiner that conducted the December 2014 examination) with the necessary expertise for supplemental comments (addenda) concerning the nature and etiology of the disabilities of the cervical and lumbar segments of the spine. 

The examiner must offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the disabilities of the cervical and lumbar segments of the spine are etiologically related to the Veteran's period of active service to include aggravation (chronically worsens) by his service-connected left shoulder disability. The examiner should provide a detailed explanation for the opinion.

An examination is only required if deemed necessary by the examiner. 

Whoever is designated to provide this additional comment must discuss the rational of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the e-file. To facilitate providing this additional comment, it is imperative the designated examiner review the e-file for relevant medical and other history. Review includes considering this remand. 

3.  The RO must provide the Veteran's e-file to an appropriate examiner with the necessary expertise for comments concerning the nature and etiology of the psychiatric disorders. (Someone other than the VA examiner that conducted the May 2012 examination.)

The examiner must identify all psychiatric disorders present. The examiner must offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any current psychiatric disorder, is etiologically related to the Veteran's period of active service. The examiner should provide a detailed explanation for the opinion.

4.  Thereafter, readjudicate the Veteran's claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




